935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter T. BARNES, Plaintiff-Appellant,v.Julius BECTON, Director, Federal Emergency ManagementAgency, Defendant-Appellee.
No. 90-1836.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1990.Decided June 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-89-1591-A)
Walter T. Barnes, appellant pro se.
Coleman Ray Sachs, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Walter T. Barnes appeals from the district court's order directing that judgment be entered for the defendant in his employment discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Barnes' motion for the appointment of counsel and affirm on the reasoning of the district court.  Barnes v. Becton, CA-89-1591-A (E.D.Va. July 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.